CANADY, J.,
concurring in part and. dissenting in part.
I dissent from the majority’s rejection of an additional change to new rule 3.800(a)(2) suggested by the Criminal Court Steering Committee. I would adopt the Steering Committee’s suggestion that new rule 3.800(a)(2), which authorizes the dismissal of successive motions raising grounds for relief previously rejected on the merits, also include a provision for the dismissal of successive motions raising “new or different grounds” if “the judge finds that the failure of the defendant or the attorney to assert those grounds in a prior motion constituted an abuse of the procedure or there was no good cause for the failure of the defendant or defendant’s counsel to have asserted those grounds in a prior motion.”
I otherwise concur with the rule amendments adopted by the majority.